Exhibit 10.1
FIRST AMENDMENT
TO THE
GREENE COUNTY BANK
EXECUTIVE DEFERRED COMPENSATION AGREEMENT
DATED MARCH 11, 2005
FOR
R. STAN PUCKETT
This First Amendment is adopted this 19th day of November, 2007, effective as of
March 11, 2005, by Greene County Bank, a state-chartered commercial bank located
in Greeneville, Tennessee (the “Bank”).
The Bank and R. Stan Puckett (the “Executive”) executed the Executive Deferred
Compensation Agreement on March 11, 2005 (the “Agreement”).
The undersigned hereby amends the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:
Section 1.9 of the Agreement shall be deleted in its entirety and replaced by
the following:

1.9  
“Early Retirement” means Separation from Service after reaching Early Retirement
Age and before Normal Retirement Age.

The following Section 1.19 shall be added to the Agreement immediately following
Section 1.18:

1.19  
“Years of Service” means the twelve (12) consecutive month period beginning on
the Executive’s date of hire and any twelve (12) month anniversary thereof
during the entirety of which time the Executive is an employee of the Bank.
Service with a subsidiary or other entity controlled by the Bank before the time
such entity became a subsidiary or under such control shall not be considered
“credited service.”

Section 2.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

2.3  
Change in Form or Timing of Distributions. All changes in the form or timing of
distributions hereunder must comply with the following requirements. The
changes:

  (a)  
must, for benefits distributable under Sections 4.1 and 4.2, be made at least
twelve (12) months prior to the first scheduled distribution;

  (b)  
must, for benefits distributable under Sections 4.1, 4.2 and 4.3, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

  (c)  
must take effect not less than twelve (12) months after the election is made.

The following Section 2.4 shall be added to the Agreement immediately following
Section 2. 3:

2.4  
Election Changes. The Executive may modify the amount of Fees to be deferred
annually by filing a new Deferral Election Form with the Bank. The modified
deferral shall not be effective until the calendar year following the year in
which the subsequent Deferral Election Form is received by the Bank.

 

 



--------------------------------------------------------------------------------



 



   
Section 3.1.2 of the Agreement shall be deleted in its entirety and replaced by
the following:
  3.1.2  
Interest.

  (a)  
On the last day of each month prior to Separation from Service, interest shall
be credited on the Deferral Account at an annual earnings crediting rate based
upon seventy-five percent (75%) of Greene County Bank’s year-ending return on
average stockholders’ equity on balances in the Plan.

  (b)  
On the last day of each month following Separation from Service, including
Normal Retirement, Early Retirement, or Disability and during any applicable
installment period, interest shall be credited on the unpaid Deferral Account
balance at an annual earnings crediting rate based upon fifty-six and
one-quarter percent (56.25%) of Greene County Bank’s year- ending return on
average stockholders’ equity on balances in the Plan.

Section 4.4 of the Agreement shall be deleted in its entirety and replaced by
the following:

4.4  
Disability Benefit. Upon a Disability prior to Normal Retirement Age, the Bank
shall distribute to the Executive the benefit described in this Section 4.4 in
lieu of any other benefit under this Agreement.
     
Section 4.4.1 of the Agreement shall be deleted in its entirety and replaced by
the following:
  4.4.1  
Amount of Benefit. The benefit under this Section 4.4 is the Deferral Account
balance at Disability.

Section 4.4.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

4.4.2  
Distribution of Benefit. The Bank shall distribute the benefit to the Executive
in one hundred twenty (120) consecutive monthly installments commencing within
sixty (60) days following the Executive’s Disability.

The following Sections 4.5 and 4.6 shall be added to the Agreement immediately
following Section 4.4.2:

4.5  
Restriction on Timing of Distributions. Notwithstanding the foregoing, in the
event that Executive is a Specified Employee, as that term is defined by Code
Section 409A(a)(2)(B)(i) (including applicable regulations or other published
IRS guidance), distributions of any lifetime benefits to the Executive may not
and shall not be made before the date which is six (6) months and one (1) day
after the date of the Executive’s Separation from Service, or, if earlier, any
date allowed under Code Section 409A and Treasury Regulations issued thereunder,
or the date of the Executive’s death.

4.6  
Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the Deferral Account balance into the Executive’s
income as a result of the failure of this non-qualified deferred compensation
plan to comply with the requirements of Section 409A of the Code, to the extent
such tax liability can be covered by the Deferral Account balance, a
distribution shall be made as soon as is administratively practicable following
the discovery of the plan failure.

 

2



--------------------------------------------------------------------------------



 



Article 10 of the Agreement shall be deleted in its entirety and replaced by the
following:
Article 10
Amendments and Termination

10.1  
Amendments. The Bank can amend the Agreement at any time by action of its Board.
However, no such amendment shall change any right or benefit to which the
Executive or Beneficiary has not become entitled under Articles 4 or 5, nor
accelerate payment of the benefit to the Executive.

10.2  
Plan Termination Generally. The Bank may unilaterally terminate this Agreement
at any time. Except as provided in Section 10.3, the termination of this
Agreement shall not cause a distribution of benefits under this Agreement.
Rather, upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 4 or Article 5.

10.3  
Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 10.2, if the Bank terminates this Agreement in the following
circumstances:

  (a)  
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank as described in Section 409A(a)(2)(A)(v) of
the Code, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Bank’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the termination of the
arrangements;

  (b)  
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Executive’s
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

  (c)  
Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the Deferral Account balance, determined as of the date
of the termination of the Agreement to the Executive, in a lump sum subject to
the above terms.
Section 11.10 of the Agreement shall be deleted in its entirety and replaced by
the following:

11.10  
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative acts do not violate
Section 409A of the Code.

 

3



--------------------------------------------------------------------------------



 



The following Section 11.14 shall be added to the Agreement immediately
following Section 11.13:

11.14  
Compliance with Code Section 409A. It is the intention of the parties that this
Agreement conform now and in the future with the requirements of Code
Section 409A and any Treasury Regulations issued thereunder, and the provisions
of this Agreement shall be liberally construed to achieve such intent; no right,
power or discretion granted the Administrator, the Executive or any Beneficiary
hereunder, whether granted by the Agreement or by law, shall be exercisable, if
at all, in a manner that would cause the deferral which is the subject of this
Agreement to violate the provisions of Code Section 409A or the Treasury
Regulations issued thereunder.

IN WITNESS OF THE ABOVE, the Bank hereby consents to this First Amendment.

                 
Acknowledged:
               
 
                Executive:       Green County Bank    
 
               
/s/ R. Stan Puckett
      By:   /s/ Steve Ottinger    
 
R. Stan Puckett
         
 
Title: Senior Vice President    

 

4